DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2021-07-16. Claims 1-12, 13, 13, and 14-20 are pending. Claims 1, 18 is/are independent.
Priority papers submitted under 35 U.S.C. § 119(a)-(d) are acknowledged.

Numbering of Claims
The numbering of claims is not accordance with 37 CFR 1.126, which requires the original numbering of the claims to be preserved throughout the prosecution. When claims are canceled, the remaining claims must not be renumbered. When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Two claims have been numbered 13.  Misnumbered second claim 13 (reciting an "iframe tag") been renumbered 21.

Allowable Subject Matter
Claim(s) 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 2021-07-16, 2021-0702, 2021-05-05, 2020-05-05 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Drawings
The drawings are objected to because the unlabeled rectangular box(es), triangles, circles, etc. shown in Figure(s) 1-4 should be provided with descriptive text labels.  While not every element need be so labeled, sufficient labels must be included to orient the viewer to what is being depicted.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 4-5, 9-15, 17, 21 is/are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 ¶ 2 (pre-AIA ) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 4 , the phrase "wherein the server is further coupled to a web service" makes the claims ambiguous and therefore indefinite.  Because the claim fails to clearly state which of multiple possible antecedents the phrase "a web service" relates to, the claim is amenable of multiple plausible constructions (e.g., (i) that its antecedent is "a web service" recited in claim 2 from which claim 4 depends and (ii) that it is a new entity), leaving a person having ordinary skill in the art unable to determine what the Applicant does and does not regard as the invention.  See Ex parte Kenichi Miyazaki, 89 U.S.P.Q. 2d 1207, *11 (BPAI 2008).  To advance compact prosecution and for purposes of applying the art to the only, Examiner interprets the "a web service" of claims 4 and 2 to refer to the same entity.  To continue with this interpretation, Applicant must confirm it via a suitable amendment.
Claim(s) 9 are incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  In particular, claim 9 recites "retrieving an HTML source code associated 1] and that no other source code would be effective in determining that said one of the web resources within the subset is malicious.
Dependent claims 5, 10-15, 17, 21 are rejected for the reasons presented above with respect to rejected claims 4, 9 and in view of their dependence thereon.

35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim(s) 18-20 is/are rejected under 35 U.S.C. § 101 the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 18 recites a sever including a processor.  However, consistent with the broadest reasonable interpretation, both a server and a processor may be software per se.  This rejection could be overcome by amending the claim to require, e.g., a hardware processor or some other hardware element, if this is what Applicant desires to claim.

Summary of Claim Rejections under 35 U.S.C. § 102 and § 103
The following table summarizes the rejections set forth in detail below of the claims over the prior art.

Claim No.
Chachra 2015 
Chachra 2015 in view of Vandusen '949 
Chachra 2015 in view of Vandusen '949 in view of Raleigh '952
Chachra 2015 in view of Official Notice
Chachra 2015 in view of Sripracha '917 
Chachra 2015 in view of Sripracha '917 in view of Official Notice
1
[Wingdings font/0xFC]





2
[Wingdings font/0xFC]





3

[Wingdings font/0xFC]




4


[Wingdings font/0xFC]



5


[Wingdings font/0xFC]



6






7



[Wingdings font/0xFC]


8
[Wingdings font/0xFC]





9
[Wingdings font/0xFC]





10
[Wingdings font/0xFC]





11
[Wingdings font/0xFC]





12
[Wingdings font/0xFC]





13
[Wingdings font/0xFC]





14




[Wingdings font/0xFC]

15





[Wingdings font/0xFC]
16
[Wingdings font/0xFC]





17
[Wingdings font/0xFC]





18
[Wingdings font/0xFC]





19
[Wingdings font/0xFC]





20

[Wingdings font/0xFC]




21
[Wingdings font/0xFC]







Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1-2, 8-13, 16-19, 21 is/are rejected under 35 U.S.C. § 102  as being anticipated by Chachra N, Savage S, Voelker G, "Affiliate crookies: characterizing affiliate marketing abuse", Proceedings of the 2015 ACM Internet Measurement Conference (ACM 2015) (hereinafter "Chachra 2015").  Chachra 2015 is prior art to the claims under 35 U.S.C. § 102(a)(1).
Per claim 1 (independent):
Chachra 2015 discloses a computer implemented method for identifying malicious activity of a pre-determined type, the method being executable by a server (AffTracker automated system [Chachra 2015 § 3.2] identifies cookie-stuffing [Chachra 2015 § 2])
Chachra 2015 discloses acquiring, by the server, an indication of a plurality of web resources, each of the plurality of web resources being accessible via a communication network at a respective network address (acquired list of URLs to crawl for web pages [Chachra 2015 § 3.2-3])
Chachra 2015 discloses analyzing, by the server, the plurality of web resources to identify a subset of web resources being candidates for being associated with the malicious activity (identifies URL candidates, including reverse affiliate lookup domains and typo squatted domains [Chachra 2015 § 3.3])
Chachra 2015 discloses executing, by the server, an automated browser application, the automated browser application being configured to (AffTracker automated browser crawled pages at selected domains [Chachra 2015 § 3.3])
Chachra 2015 discloses access each of the web resources within the subset of web resources (AffTracker automated browser crawled pages at selected domains [Chachra 2015 § 3.3])
Chachra 2015 discloses analyzing, by the server, a log associated with the automated browser application accessing each of the web resources, the log (records results in 
Chachra 2015 discloses an indication of a presence of a cookie unrelated to each of the web resources (analyzes http sessions to find set-cookie indicators and corresponding rogue iframe, image, and other indicators [Chachra 2015 § 4.2]; identifies fraudulent cookies generated [Chachra 2015 § 3.3])
Chachra 2015 discloses determining, for a given web resource included within the subset of web resources, a presence of malicious activity based on the log (analyzes http sessions to find set-cookie indicators and corresponding rogue iframe, image, and other indicators [Chachra 2015 § 4.2]; identifies fraudulent cookies generated [Chachra 2015 § 3.3])
Per claim 2 (dependent on claim 1):
Chachra 2015 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Chachra 2015 discloses the server is further coupled to a web service, and wherein the pre-determined type is cookie-stuffing of the cookie, the cookie being associated with the web service (identifies affiliate IDs of cookies associated with affiliate services [Chachra 2015 § 4.1])
Per claim 8 (dependent on claim 2):
Chachra 2015 discloses the elements detailed in the rejection of claim 2 above, incorporated herein by reference
Chachra 2015 discloses the automated browser application has not accessed the web service and the cookie has been assigned by virtue of the visit to a given one of the web resources within the subset of web resources (identifies fraudulent cookies generated [Chachra 2015 § 3.3]; clears automated browser each visit [Chachra 2015 § 3.3])
Per claim 9 (dependent on claim 8):
Chachra 2015 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
Chachra 2015 discloses in response to the presence of the cookie within the log of the automated browser application, the method further comprises retrieving an HTML source code associated with the web service (analyzes http sessions to find set-cookie indicators and corresponding rogue iframe, image, and other indicators [Chachra 2015 § 4.2])
Per claim 10 (dependent on claim 9):
Chachra 2015 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference
Chachra 2015 discloses the determining the presence of the malicious activity comprises, analyzing the HTML source code to determine a presence of a pre-determined code pattern indicative of the malicious activity (analyzes http sessions to 
Per claim 11 (dependent on claim 10):
Chachra 2015 discloses the elements detailed in the rejection of claim 10 above, incorporated herein by reference
Chachra 2015 discloses to determine the presence of the pre-determined code pattern comprises determining the presence of a cookie assigning trigger within a portion of the HTML source code (analyzes http sessions to find set-cookie indicators and corresponding rogue iframe, image, and other indicators [Chachra 2015 § 4.2])
Per claim 12 (dependent on claim 11):
Chachra 2015 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
Chachra 2015 discloses the cookie assigning trigger corresponds to a uniform resource locator including a domain name of the web service and a user identification ID, the user identification ID associated with an affiliate entity in an affiliate relationship with the web service, the user identification ID causing the storing of the cookie within the log (analyzes http sessions to find set-cookie indicators and corresponding rogue iframe, image, and other indicators [Chachra 2015 § 4.2]; identifies affiliate IDs of cookies associated with affiliate services [Chachra 2015 § 4.1])
Per claim 13 (dependent on claim 12):
Chachra 2015 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference
Chachra 2015 discloses the portion of the HTML source code corresponds to an HTML image tag within the HTML source code (identifies iFrames, Images, Redirects, Scripts, Tags, Referrer Obfuscation [Chachra 2015 § 4.2])
Per claim 16 (dependent on claim 2):
Chachra 2015 discloses the elements detailed in the rejection of claim 2 above, incorporated herein by reference
Chachra 2015 discloses the web service is an online marketplace web resource (online marketplaces [Chachra 2015 § 4.2, Table 2])
Per claim 17 (dependent on claim 9):
Chachra 2015 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference
Chachra 2015 discloses the HTML source code is retrieved from the log (analyzes http sessions to find set-cookie indicators and corresponding rogue iframe, image, and other indicators [Chachra 2015 § 4.2])
Per claim 18 (independent):
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 19 (dependent on claim 18):
Chachra 2015 discloses the elements detailed in the rejection of claim 18 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 2 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 21 (dependent on claim 12 ):
Chachra 2015 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference
Chachra 2015 discloses the portion of the HTML source code corresponds to an HTML iframe tag within the HTML source code (identifies iFrames, Images, Redirects, Scripts, Tags, Referrer Obfuscation [Chachra 2015 § 4.2])

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of AIA  35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim(s) 3, 20 is/are rejected under 35 U.S.C. § 103   as being unpatentable over Chachra 2015 in view of U.S. Publication 20170364949 to Vandusen et al. (hereinafter "Vandusen '949").  Vandusen '949 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 3 (dependent on claim 2):
Chachra 2015 discloses the elements detailed in the rejection of claim 2 above, incorporated herein by reference
Chachra 2015 does not disclose the server is further coupled to an electronic device, and wherein the acquiring the plurality of web resources comprises acquiring a navigational history from the electronic device, the navigational history comprising an indication of the plurality of web resources, each of the web resources in the plurality of web resources having been previously accessed by the electronic device
Further:
Vandusen '949 discloses the server is further coupled to an electronic device, and wherein the acquiring the plurality of web resources comprises acquiring a navigational history from the electronic device, the navigational history comprising an indication of the plurality of web resources, each of the web resources in the plurality of web resources having been previously accessed by the electronic device (records and collects browsing history of user device for analysis at server [Vandusen '949 ¶ 0011-0014, 0043])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Chachra 2015 with the collection of device browsing history of Vandusen '949 to arrive at an apparatus, method, and product including:
the server is further coupled to an electronic device, and wherein the acquiring the plurality of web resources comprises acquiring a navigational history from the electronic device, the navigational history comprising an indication of the plurality of web resources, each of the web resources in the plurality of web resources having been previously accessed by the electronic device
A person having ordinary skill in the art would have been motivated to combine them at least because collecting device browsing history as taught by Vandusen '949 would provide additional context to the cookie stuffing detection scheme of Chachra 2015 for assisting in determining which affiliate cookies were illegitimate, improving accuracy of classification.  A person having ordinary skill in the art would have been further motivated to combine them at least because Vandusen '949 teaches [Vandusen '949 ¶ 0011-0014, 0043] modifying a cookie stuffing detection scheme such as that of [Chachra 2015 § 2, § 3.2]  to arrive at the claimed invention; because doing so constitutes use of a known technique (device browsing history [Vandusen '949 ¶ 0011-0014, 0043]) to improve similar devices and/or methods (cookie stuffing detection scheme [Chachra 2015 § 2, § 3.2]) in the same way; because doing so constitutes applying a known technique (device browsing history [Vandusen '949 ¶ 0011-0014, 0043]) to known devices and/or methods (cookie stuffing detection scheme [Chachra 2015 § 2, § 3.2]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (cookie stuffing detection scheme [Chachra 2015 § 2, § 3.2] identifies fraudulent cookies based on, inter alia, device browsing history [Vandusen '949 ¶ 0011-0014, 0043]); (3) one of ordinary skill in 
Per claim 20 (dependent on claim 19):
Chachra 2015 discloses the elements detailed in the rejection of claim 19 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 3 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Claim(s) 4-5 is/are rejected under 35 U.S.C. § 103   as being unpatentable over Chachra 2015 in view of Vandusen '949 in view of U.S. Publication 20120101952 to Raleigh et al. (hereinafter "Raleigh '952").  Raleigh '952 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 4 (dependent on claim 3):
Chachra 2015 in view of Vandusen '949 discloses the elements detailed in the rejection of claim 3 above, incorporated herein by reference
Chachra 2015 does not disclose the server is further coupled to a web service, and wherein the acquiring the navigational history is executed in response to the electronic device executing a predetermined action associated with the web service
Further:
Raleigh '952 discloses the server is further coupled to a web service, and wherein the acquiring the navigational history is executed in response to the electronic device executing a predetermined action associated with the web service (user browsing history is uploaded for analysis responsive to a user action [Raleigh '952 ¶ 0409])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Chachra 2015 in view of Vandusen '949 with the browsing history collection trigger of Raleigh '952 to arrive at an apparatus, method, and product including:
the server is further coupled to a web service, and wherein the acquiring the navigational history is executed in response to the electronic device executing a predetermined action associated with the web service
inter alia, device browsing history collected at upon user action [Raleigh '952 ¶ 0409]); (3) one of ordinary skill in the art would have recognized that the results 
Per claim 5 (dependent on claim 4):
Chachra 2015 in view of Vandusen '949 in view of Raleigh '952 discloses the elements detailed in the rejection of claim 4 above, incorporated herein by reference
Chachra 2015 does not disclose the predetermined action is one of: accessing the web service; executing a transaction on the web service; and exiting the web service
Further:
Raleigh '952 discloses the predetermined action is one of: accessing the web service; executing a transaction on the web service; and exiting the web service (user browsing history is uploaded for analysis responsive to a user action [Raleigh '952 ¶ 0409])
For the reasons detailed above with respect to claim 4, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Chachra 2015 in view of Vandusen '949 with the browsing history collection trigger of Raleigh '952 to arrive at an apparatus, method, and product including:
the predetermined action is one of: accessing the web service; executing a transaction on the web service; and exiting the web service
Claim(s) 7 is/are rejected under 35 U.S.C. § 103   as being unpatentable over Chachra 2015 in view of Official Notice.
Per claim 7 (dependent on claim 1):
Chachra 2015 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Chachra 2015 does not disclose the analyzing the plurality of web resources comprises at least one of: removing duplicate web resources within the one or more web resources and removing web resources having page views above a predetermined threshold
However, Chachra 2015 discloses the analyzing the plurality of web resources (analyzes http sessions to find set-cookie indicators and corresponding rogue iframe, image, and other indicators [Chachra 2015 § 4.2])
Further:
The Examiner takes Official Notice that it was well known in the art at the time to deduplicate data before attempting to classify it as suspicious.
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Chachra 2015 with the deduplication well-known to persons of ordinary skill in the art to arrive at an apparatus, method, and product including:
the analyzing the plurality of web resources comprises at least one of: removing duplicate web resources within the one or more web resources and removing web resources having page views above a predetermined threshold
A person having ordinary skill in the art would have been motivated to combine them at least because deduplication would eliminate duplicative processing work in the cookie stuffing detection scheme of Chachra 2015.
Claim(s) 14 is/are rejected under 35 U.S.C. § 103   as being unpatentable over Chachra 2015 in view of U.S. Patent 8548917 to Sripracha (hereinafter "Sripracha '917").  Sripracha '917 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 14 (dependent on claim 12 ):
Chachra 2015 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference
Chachra 2015 does not disclose in response to determining the presence of the malicious activity the method further comprises executing, by the server, a restrictive action against the affiliate entity
Further:
Sripracha '917 discloses in response to determining the presence of the malicious activity the method further comprises executing, by the server, a restrictive action against the affiliate entity (denies payment [Sripracha '917 c. 6 l. 30-55])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have 
in response to determining the presence of the malicious activity the method further comprises executing, by the server, a restrictive action against the affiliate entity
A person having ordinary skill in the art would have been motivated to combine them at least because performing a remedial action as taught by Sripracha '917 would stymie the cookie stuffing detected by Chachra 2015.  A person having ordinary skill in the art would have been further motivated to combine them at least because Sripracha '917 teaches [Sripracha '917 c. 6 l. 30-55] modifying a cookie stuffing detection scheme [Chachra 2015 § 2, § 3.2] such as that of Chachra 2015 to arrive at the claimed invention; because doing so constitutes use of a known technique (remedial action [Sripracha '917 c. 6 l. 30-55]) to improve similar devices and/or methods (cookie stuffing detection scheme [Chachra 2015 § 2, § 3.2]) in the same way; because doing so constitutes applying a known technique (remedial action [Sripracha '917 c. 6 l. 30-55]) to known devices and/or methods (cookie stuffing detection scheme [Chachra 2015 § 2, § 3.2]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (cookie stuffing detection scheme [Chachra 2015 § 2, § 3.2] takes remedial action [Sripracha '917 c. 6 l. 30-55]); (3) one of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) other considerations do not overcome this conclusion.
Claim(s) 15 is/are rejected under 35 U.S.C. § 103   as being unpatentable over Chachra 2015 in view of Sripracha '917 in view of Official Notice.
Per claim 15 (dependent on claim 14):
Chachra 2015 in view of Sripracha '917 discloses the elements detailed in the rejection of claim 14 above, incorporated herein by reference
Chachra 2015 does not disclose the restrictive action is one of: temporarily suspending the affiliate relationship with the affiliate entity and removing the affiliate relationship with the affiliate entity
Further:
The Examiner takes Official Notice that it was well known in the art at the time to suspend temporarily or terminate permanently the account of a user found to be behaving unacceptably, e.g. a user found accessing non-permitted content, conducting fraud, distributing SPAM, distributing malware, or conducting attacks.
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Chachra 2015 in view of Sripracha '917 with the account suspension and termination well-known to persons of ordinary skill in the art to arrive at an apparatus, method, and product including:
the restrictive action is one of: temporarily suspending the affiliate relationship with the affiliate entity and removing the affiliate relationship with the affiliate entity
A person having ordinary skill in the art would have been motivated to combine them at least because the account suspension and termination would further stymie the cookie stuffing detected by Chachra 2015 in view of Sripracha '917.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification paragraphs numbered per U. S. Publication 20210075808 throughout.